Case 8:20-cv-00985-VMC-CPT Document 67 Filed 12/01/20 Page 1 of 8 PageID 430




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

   JAVONTAE WRIGHT,
   individually and on behalf of
   all others similarly situated,

              Plaintiff,

   v.                                 Case No.: 8:20-cv-985-T-33CPT

   AR RESOURCES, INC.,
   PREMIUM ASSET RECOVERY CORP.,
   and JOHN DOES 1-25,

              Defendants.

   ____________________________/

                                   ORDER

         This cause comes before the Court pursuant to the Motion

   to Dismiss Plaintiff’s Amended Complaint filed by Defendant

   Premium Asset Recovery Corporation (“PARC”) on August 21,

   2020, (Doc. # 45) and the Motion to Dismiss Plaintiff’s

   Amended   Complaint   filed   by   Defendant   AR   Resources,   Inc.

   (“ARR”) on August 28, 2020, (Doc. # 46). Plaintiff Javontae

   Wright responded on September 25, 2020. (Doc. ## 54, 55). For

   the reasons given below, PARC and ARR’s Motions are granted.

   I.    Background

         At some time prior to May 8, 2019, Wright allegedly

   incurred a debt to “the EMA of Tampa Bay – St. Joes North.”

   (Doc. # 1 at ¶ 23). PARC, an alleged debt collector under the



                                      1
Case 8:20-cv-00985-VMC-CPT Document 67 Filed 12/01/20 Page 2 of 8 PageID 431




   Fair Debt Collection Practices Act (“FDCPA”), currently owns

   this debt. (Id. at ¶ 27). PARC contracted with ARR, also an

   alleged debt collector, to collect the debt. (Id.).

         On May 8, 2019, ARR allegedly sent Wright a collection

   letter stating the balance of the debt, explaining that the

   debt had been sold to PARC, and informing Wright that ARR had

   been contracted to collect the outstanding balance. (Doc. #

   1-1). Wright filed a complaint on April 29, 2020, claiming

   this letter violated Section 1692e (Count I) and Section 1692g

   (Count II) of FDCPA. (Doc. # 1 at ¶¶ 43-52). Wright also

   purported to bring these claims as a class action pursuant to

   Federal Rule of Civil Procedure 23. (Id. at ¶¶ 13-14).

         PARC and ARR moved to dismiss the Complaint (Doc. ## 9,

   12), which the Court granted on July 31, 2020. (Doc. # 43).

   The Court dismissed Count I without prejudice and with leave

   to amend, and Count II with prejudice. (Id. at 17, 26-27).

         Wright subsequently filed an amended complaint on August

   14, 2020. (Doc. # 44). In the amended complaint, Wright

   alleges that the May 8th letter is deceptive or misleading in

   violation of Section 1692(e) of FDCPA for two reasons.

         First, Wright argues the letter is deceptive because it

   states: “Please be advised that our client is a credit

   reporting client. Your credit report may have a negative



                                     2
Case 8:20-cv-00985-VMC-CPT Document 67 Filed 12/01/20 Page 3 of 8 PageID 432




   impact if we do not hear from you.” (Id. at ¶ 34). According

   to Wright, this “impl[ies] that the entity that would be

   reporting to the credit bureaus would be Defendant [PARC].”

   (Id. at ¶ 35).    But “in actuality . . . ARR is reporting the

   debt instead.” (Id. at ¶¶ 39-40).

         Second, Wright alleges the letter is deceptive because

   it “states a balance of $984.00, while the balance being

   reported to the credit bureaus is $936.00.” (Id. at ¶ 41).

   Wright argues, “By having an incorrect balance on either the

   letter or the credit report, makes it is impossible for

   [Wright] to know what amount is owed, and to verify that it

   is in fact the same debt.” (Id. at ¶ 42).

         Both PARC and ARR moved to dismiss the amended complaint

   (Doc. ## 45, 46), and Wright responded. (Doc. ## 54, 55).

   Neither of the Motions, nor Wright’s responses, address the

   issue of standing. However, since the Eleventh Circuit has

   recently addressed standing in FDCPA cases in Trichell v.

   Midland Credit Mgmt., Inc., 964 F.3d 990 (11th Cir. 2020),

   the Court felt standing to be a pivotal issue. (Doc. # 64).

   The Court accordingly scheduled a hearing on the Motions and

   directed all parties to come prepared to address the matter

   of standing. (Doc. # 56).




                                     3
Case 8:20-cv-00985-VMC-CPT Document 67 Filed 12/01/20 Page 4 of 8 PageID 433




         Wright’s   counsel   moved   to   continue   the   hearing   for

   health reasons (Doc. # 58), prompting the Court to cancel the

   hearing and instead direct all parties to file supplemental

   briefs addressing standing. (Doc. # 59). All parties have now

   briefed the issue of standing (Doc. ## 62, 63, 66) and the

   Motions are ripe for review.

   II.   Legal Standard

         “Article III standing requires a concrete injury even in

   the context of a statutory violation.” Spokeo, Inc. v. Robins,

   136 S. Ct. 1540, 1549 (2016). Where the jurisdictional attack

   is based on the face of the pleadings, the Court merely looks

   to determine whether the plaintiff has sufficiently alleged

   a basis of subject matter jurisdiction, and the allegations

   in the plaintiff’s complaint are taken as true for purposes

   of the motion. Lawrence v. Dunbar, 919 F.2d 1525, 1529 (11th

   Cir. 1990).

   III. Analysis

         In their briefs, both PARC and ARR mount a facial attack,

   therefore the Court looks to determine whether Wright has

   sufficiently alleged a basis of subject matter jurisdiction.

   Id. Wright’s allegations in the amended complaint are thus

   taken as true for purposes of the Motions.




                                      4
Case 8:20-cv-00985-VMC-CPT Document 67 Filed 12/01/20 Page 5 of 8 PageID 434




         An allegation of FDCPA violations, without more, is

   insufficient to establish standing. See Hill v. Resurgent

   Capital Servs., L.P., No. 20-20563-CIV, 2020 WL 4429254, at

   *4 (S.D. Fla. July 31, 2020) (“But mere violation, without a

   showing   of    a   concrete    and     particularized    injury,   is

   insufficient to convey standing.”).             The Eleventh Circuit

   recently examined standing in the FDCPA context in Trichell

   v. Midland Credit Mgmt., Inc., 964 F.3d 990 (11th Cir. 2020).

   The plaintiffs in Trichell alleged they received misleading

   letters in violation of FDCPA, but failed to allege any harms

   that arose from receipt of those letters. Id. at 998. The

   Eleventh Circuit held that

         [b]y jettisoning the bedrock elements of reliance
         and damages, the plaintiffs assert claims with no
         relationship to harms traditionally remediable in
         American or English courts. This cuts against
         Article III standing, for the purpose of that
         doctrine is to confine courts to their “traditional
         role.”

   Id. The Eleventh Circuit concluded that neither plaintiff

   “suffered an injury in fact when they received allegedly

   misleading     communications    that     did    not   mislead   them,”

   therefore neither had standing. Id. at 1005.

         Wright attempts to distinguish the instant action from

   Trichell, arguing     that his amended          complaint establishes




                                     5
Case 8:20-cv-00985-VMC-CPT Document 67 Filed 12/01/20 Page 6 of 8 PageID 435




   damages   and   justifiable    reliance.    (Doc.    #   63   at   4).

   Specifically, Wright states:

         Even if not considered pled explicitly, it is at
         minimum inferred from the Complaint that [Wright]
         was caused to waste time because of Defendant’s
         actions.   [Wright]   alleges   potential  double
         reporting of one account and an incorrect balance
         amount, both claims which would need time and
         energy to sift through possible deception and
         uncertainty, including seeking a lawyer to help
         understand his consumer rights.

   (Id.). Wright contends that his injuries were “particular to

   him in that he alleged he was specifically deceived and

   confused by the dunning letter.” (Id.).

         The Court disagrees. Nowhere in his amended complaint

   does Wright allege that he was personally harmed by the

   allegedly confusing letter. Nor can such harm be “inferred,”

   because Wright couches all potential harm as hypothetical.

   Wright states that the letter “would certainly confuse and

   mislead the Plaintiff,” but not that he was misled. (Doc. #

   44 at ¶ 39) (emphasis added). Wright alleges that “if” PARC

   were to report the debt, it “would constitute a double-

   reporting.” (Id. at ¶ 40) (emphasis added). But Wright does

   not allege that PARC and ARR did in fact double report his

   debt (or even intended to), that he believed it was going to

   be double reported, or that he took any action in response to

   this belief. Lastly, Wright contends that “[b]y having an



                                     6
Case 8:20-cv-00985-VMC-CPT Document 67 Filed 12/01/20 Page 7 of 8 PageID 436




   incorrect balance on either the letter or the credit report,

   makes it is impossible for [him] to know what amount is owed,

   and to verify that it is in fact the same debt.” (Id. at ¶

   42). But Wright fails to allege that he tried to verify this

   debt and was unable to do so, or that the inability to verify

   led to any tangible harm.

         Wright’s     amended    complaint         thus      focuses     on    how    a

   hypothetical reader could have been harmed by the May 8th

   letter, but fails to show how Wright himself was harmed. Like

   the   plaintiffs    in   Trichell,        Wright       alleges      receipt        of

   misleading    information       without         a      claim     of    concrete

   “downstream consequences” from receipt of that information.

   Trichell, 964 F.3d at 1004. Such conjectural harms “cannot

   satisfy Article III.” Id.; see also Cooper v. Atl. Credit &

   Fin. Inc., 822 F. App’x 951, 954 (11th Cir. 2020) (holding

   that confusion over a collection letter, without more, is

   “insufficient to      confer standing”).             Thus,     under       Eleventh

   Circuit    precedent,        Wright       has       not     established           any

   particularized injury and the case must be dismissed without

   prejudice for lack of standing. Cooper, 822 F. App’x at 954.




                                         7
Case 8:20-cv-00985-VMC-CPT Document 67 Filed 12/01/20 Page 8 of 8 PageID 437




         Accordingly, it is now

         ORDERED, ADJUDGED, and DECREED:

   (1)   Defendant Premium Asset Recovery Corporation’s Motion to

         Dismiss Plaintiff’s Amended Complaint (Doc. # 45) is

         GRANTED.

   (2)   Defendant   AR   Resources,     Inc.’s   Motion   to   Dismiss

         Plaintiff’s Amended Complaint (Doc. # 46) is GRANTED.

   (3)   This case is DISMISSED WITHOUT PREJUDICE.

   (4)   The Clerk is directed to terminate all pending motions

         and deadlines, and thereafter CLOSE THE CASE.

         DONE and ORDERED in Chambers, in Tampa, Florida, this

   1st day of December, 2020.




                                     8
